Citation Nr: 1033153	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to a higher initial evaluation for patellofemoral 
arthritis of the left knee with degenerative meniscus and 
residuals of surgery, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).



ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to September 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Procedural history

In January 2005, the RO received the Veteran's claims for 
entitlement to service connection for coronary artery disease, a 
left knee disability, and TDIU.  In a rating decision dated in 
December 2005, the RO granted service connection for coronary 
artery disease and assigned a 60 percent disability rating 
effective January 14, 2005.  The RO also granted service 
connection for patellofemoral arthritis of the left knee with 
degenerative meniscus and residuals of surgery and assigned a 10 
percent disability rating effective October 18, 2004.  However, 
the December 2005 rating decision denied entitlement to TDIU.

The Veteran submitted a notice of disagreement (NOD) in December 
2005 in which he disagreed with the effective dates for the grant 
of service connection for coronary artery disease and the left 
knee disability as well as the initial evaluation for the latter 
disability.  He also disagreed with the denial of TDIU.  The 
Veteran perfected his appeal by filing a timely substantive 
appeal [VA Form 9] in June 2006.

The Veteran was scheduled to appear at the Cleveland RO for a 
personal hearing before a Veterans Law Judge on April 22, 2009.  
However, on March 19, 2009, the Veteran, withdrew his request for 
a hearing pursuant to 38 C.F.R. § 20.704(e).

In April 2009, the Board denied entitlement to earlier effective 
dates for the grant of service connection for coronary artery 
disease and for a left knee disability.  The Board also remanded 
the issues of entitlement to a higher initial evaluation for a 
left knee disability and to TDIU for further development.  The 
case has since been returned to the Board for appellate review of 
those issues.

Subsequent to the issuance of the April 2010 supplemental 
statement of the case (SSOC), the Veteran submitted additional 
evidence which was not considered by the RO.  The Veteran has 
waived agency of original jurisdiction (AOJ) consideration of 
that evidence in a July 2010 submission.  As such, the Board may 
proceed with a decision in this case.  38 C.F.R. § 20.1304 
(2009).

Representation

The Veteran was previously represented by the American Veterans 
(AMVETS). However, in April 2007, AMVETS revoked their power of 
attorney, and the Veteran has since proceeded without 
representation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's patellofemoral arthritis of the left knee with 
degenerative meniscus and residuals of surgery is manifested by 
arthritis (established by X-ray findings) and range of motion 
limited to 95 degrees flexion and limited by 10 degrees extension 
at worst.

3.  The Veteran's patellofemoral arthritis of the left knee with 
degenerative meniscus and residuals of surgery is not productive 
of ankylosis, recurrent subluxation, or lateral instability.

4.  The Veteran's left knee meniscus tear and partial 
meniscectomy are not productive of any separate or additional 
symptomatology not already contemplated in the current evaluation 
for patellofemoral arthritis of the left knee with degenerative 
meniscus and residuals of surgery.
5.  The Veteran is service-connected for and assigned a 60 
percent disability evaluation for coronary artery disease; a 20 
percent disability evaluation for internal derangement of the 
right knee; and, a 10 percent disability evaluation for 
patellofemoral arthritis of the left knee with degenerative 
meniscus and residuals of surgery.  

6.  The Veteran's service-connected disabilities alone have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an initial in excess of 10 percent for 
patellofemoral arthritis of the left knee with degenerative 
meniscus and residuals of surgery have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R.  38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 5256-5261 
(2009).

2.  The criteria for entitlement to a TDIU have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
his left knee disability.  In Dingess, the Court held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91. 
See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a higher 
initial evaluation for his patellofemoral arthritis of the left 
knee with degenerative meniscus and residuals of surgery.

With respect to the claim for entitlement to TDIU, the RO did 
provide the appellant with notice in March 2005, May 2005, and 
July 2005, prior to the initial decision on the claim in December 
2005, as well as in March 2006 and May 2008.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  Specifically, the March 2005 
letter notified the Veteran that he may be entitled to 
compensation at the 100 percent rate if he is unable to secure 
and follow a substantially gainful occupation solely due to his 
service-connected disabilities.  The letter indicated that in 
order to qualify for a total disability rating he must have: one 
service-connected disability ratable at 60 percent or more; or 
two or more service-connected disabilities with at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined disability rating to 70 percent 
or more.  The March 2005 letter further explained that he could 
be entitled to TDIU based on exceptional circumstances and that 
such a claim would require evidence showing that his service-
connected disabilities present such an exceptional or unusual 
disability picture, due to such factors as marked interference 
with employment or frequent periods of hospitalization, that 
application of the regular schedular standards is impractical.  
Additionally, the statement of the case (SOC) and the 
supplemental statements of the case (SSOC) notified the Veteran 
of the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the March 2005, May 2005, and July 2005 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The Veteran 
was also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005, May 2005, and July 2005 letters notified the Veteran 
that he must provide enough information about his records so that 
they could be requested from the agency or person that has them.  
The March 2005 and July 2005 letters also requested that he 
complete and return the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he would 
like VA to obtain on his behalf.  In addition, the March 2005, 
May 2005, and July 2005 letters stated that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

Moreover, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that July 2006 and May 
2008 letters informed him that a disability rating was assigned 
when a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings and 
effective dates were determined.  Following those letters, the RO 
readjudicated the Veteran's claim in a supplemental statement of 
the case (SSOC). Thus, VA cured any defect in the notice before 
the case was transferred to the Board on appeal, and no prejudice 
to the appellant will result in proceeding with the issuance of a 
final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, the 
Board concludes below that the Veteran is not entitled to a 
higher initial evaluation and to TDIU.  Thus, any questions as to 
the disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims. He has not identified any other 
outstanding records that are pertinent to the issues currently on 
appeal.  

The Veteran was also afforded VA examinations in September 2005, 
October 2005, April 2007, and May 2009 in connection with his 
claims.  The last examination was provided in compliance with the 
Board's prior remand. See Stegall v. West, 11 Vet. App. 268 
(1998).  Notably, the Board finds the most recent examination 
report from 2009 to be comprehensive and sufficient in assessing 
the severity of the Veteran's disabilities.  In this regard, it 
is noted that the examiner reviewed the Veteran's claims file and 
medical records in conjunction with the examination.  The opinion 
rendered by the examiner is supported by objective and clinical 
findings.  The Board, therefore, concludes that the examination 
reports of record are adequate upon which to base the decisions 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).  

The Board also observes that all due process concerns have been 
satisfied. See 38 C.F.R. § 3.103 (2009).  The Veteran has been 
accorded the opportunity to present evidence and argument in 
support of his claims.  He has chosen not to obtain additional 
representation and has declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge.  Accordingly, the 
Board will proceed to a decision as to the issues on appeal.


I.  Higher Initial Evaluation 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of disability 
that would result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
on that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-
97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for disability 
of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

In this case, the Veteran's patellofemoral arthritis of the left 
knee with degenerative meniscus and residuals of surgery is 
currently assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected which in this case would be 
Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 
(limitation of extension of the leg).  When there is arthritis 
with at least some limitation of motion, but to a degree which 
would be noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint or 
group of minor joints.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted if 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is 
contemplated for flexion limited to 60 degrees.  A 10 percent 
disability evaluation is assigned when flexion is limited to 45 
degrees, and a 20 percent disability evaluation is warranted when 
flexion is limited to 30 degrees. 

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned for extension limited to 5 degrees, and a 10 percent 
disability evaluation is contemplated for extension limited to 10 
degrees.  When there is limitation of extension to 15 degrees, a 
20 percent disability evaluation is warranted. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
patellofemoral arthritis of the left knee with degenerative 
meniscus and residuals of surgery.  The Veteran is already 
assigned a 10 percent disability evaluation, and there is no x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups. See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.   As such, the Veteran has not met the criteria for an 
increased evaluation under Diagnostic Codes 5003 and 5010.

In addition, the medical evidence of record does not show the 
Veteran to have flexion limited to 30 degrees or extension 
limited to 15 degrees.  In fact, an October 2004 evaluation 
report from Dr. F.G.D. (initials used to protect the Veteran's 
privacy) indicates that the Veteran had flexion to 95 degrees 
(based on 135 degrees as the normal range) and extension to 170 
degrees (based on 180 degrees as the normal range).  The October 
2005 and April 2007 VA examinations also found him to have  a 
range of motion from zero to 120 degrees, and the May 2009 VA 
examination revealed a range of motion lacking only three degrees 
of extension and flexion to 105 degrees.  As such, the Veteran 
has not been shown to have met the criteria for a 20 percent 
disability evaluation under Diagnostic Codes 5260 and 5261.

The Board has also considered whether the Veteran is entitled to 
separate 10 percent disability evaluations under Diagnostic Codes 
5260 and 5261. See VAOPGCPREC 9-2004 (September 17, 2004).  
However, the medical evidence does not show him to have both 
flexion limited to 45 degrees and extension limited to 10 
degrees.  Although the Veteran does appear to have had extension 
limited by 10 degrees in October 2004, the aforementioned range 
of motion findings clearly indicate that the has never had 
flexion limited to 45 degrees.  As such, the Veteran has not met 
the criteria for separate 10 percent disability evaluations under 
Diagnostic Codes 5260 and 5261.

Based on the foregoing, the Veteran is not entitled to a higher 
initial evaluation for his service-connected left knee disability 
under Diagnostic Codes 5003, 5010, 5260, and 5261.  Nevertheless, 
the Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another diagnostic 
code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, such as 
that governing ankylosis, recurrent subluxation or lateral 
instability, dislocated semilunar cartilage, and removal of 
semilunar cartilage, the Board finds that the criteria for a 
rating in excess of 10 percent for his left knee disability are 
simply not met. See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 
5257, 5258, 5259 (2009).  In this regard, the medical evidence of 
record does not show the Veteran to have ankylosis.  The 
aforementioned range of motion findings clearly demonstrate that 
the Veteran's left knee is not fixed or immobile.  The Board 
notes that ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  Therefore, the 
Board concludes that a higher or separate evaluation is not 
warranted under Diagnostic Code 5256.

In addition, the Veteran does not have recurrent subluxation or 
lateral instability warranting a higher initial evaluation.  VA 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 
1, 1997).  The October 2004 evaluation report did reveal evidence 
of 1+ medial collateral laxity, and Dr. F.G.D. noted the 
Veteran's subjective symptoms of instability of station.  The 
Veteran also told the October 2005 VA examiner that his knee gave 
way all of the time and that he falls to the ground as a result.  
However, a physical examination in October 2005 did not find any 
varus or valgus instability, anterior or posterior instability, 
or patella instability.  There was also a negative Lachman's 
test.  Similarly, the Veteran told the April 2007 VA examiner 
that he had instability, yet a physical examination at that time 
also found that his knee was stable to varus and valgus stressing 
as well as to anterior and posterior drawer tests.  The examiner 
specifically stated that there was no instability.  Likewise, the 
Veteran told the May 2009 VA examiner that he had instability.  
However, a physical examination once again found his knee to be 
stable to varus and valgus stressing, and anterior and posterior 
drawer tests were negative.  Indeed, that examiner commented that 
there was no instability or subluxation.  Thus, despite the 
Veteran's reported symptoms, the preponderance of the evidence 
clearly indicates that lateral instability and recurrent 
subluxation was not found upon physical examinations.  Therefore, 
the Board finds that the Veteran is not entitled to a separate or 
higher evaluation for his service-connected left knee disability 
under Diagnostic Code 5257.

Diagnostic 5258 provides that dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the joint is rated at 20 percent.  Diagnostic Code 5259 also 
provides that a 10 percent rating is warranted for surgically 
removed cartilage that is symptomatic.  "Semilunar cartilage" 
is one of the menisci of the knee joint.  Stedman's Medical 
Dictionary, 296 (27th ed., 2000).  Removal of the semilunar 
cartilage or meniscus may result in complications which can 
produce loss of motion.  See Robert H. Miller, III, Knee 
Injuries, in 2 Campbell's Operative Orthopedics 1146 (S. Terry 
Canale ed., 9th ed. 1998).  

In November 1995, the Veteran suffered a work-related twisting 
injury.  Shortly thereafter, he underwent left knee lateral 
diagnostic and operative arthroscopy with partial lateral 
meniscectomy in December 1995, which revealed a left knee lateral 
meniscus tear.  An October 2004 evaluation report from Dr. F.G.D. 
also indicates that an August 2004 MRI of the left knee revealed 
a tear in the posterior superior margin of the medial meniscus, 
grade II signal in the lateral meniscus, and relative thinning in 
the anterior cruciate ligament.  Following a physical 
examination, the Veteran was diagnosed with status post knee 
arthroscopy and partial meniscectomy.  

During the October 2005 VA examination, it was again noted that 
the Veteran had a history of surgery for a lateral meniscus tear 
in December 1995.   The Veteran was diagnosed with patellofemoral 
arthritis of the left knee with degenerative meniscus and 
residuals of previous surgery.  The examiner noted that this 
surgery was presumably performed for an injury that was sustained 
after the Veteran's active duty.  The April 2007 VA examiner also 
diagnosed the Veteran with left knee patellofemoral arthritis 
with degenerative meniscus and residuals of previous surgery.  

Similarly, the May 2009 VA examiner's assessment was 
patellofemoral arthritis and degenerative meniscus.  In reference 
to the Veteran's partial meniscectomy on the left knee, the 
examiner noted that the Veteran was symptomatic as a result of 
that surgery.  The Veteran continued to have occasional catching 
pain and giving way episodes.  The examiner noted that the 
Veteran's symptomatology as to the status post meniscectomy and 
the patellofemoral arthritis overlapped and that it was often 
difficult to distinguish between the two.  He indicated that the 
pain, weakness and giving way episodes could be attributed to 
either condition.  Although the Veteran had fairly well 
maintained joint space on examination.  As such, the examiner was 
unable to distinguish between his patellofemoral arthritis and 
his status post meniscectomy.  

Based on the foregoing, the evidence does show that the Veteran 
had a meniscus tear and underwent a partial meniscectomy of the 
left knee in December 1995, which indicates that portions of the 
semilunar cartilage may have been dislocated and surgically 
removed.  However, the May 2009 VA examiner stated that that he 
was unable to distinguish between the symptomatology of the 
Veteran's patellofemoral arthritis and his status post 
meniscectomy.  When it is not possible to separate the effects of 
a service-connected disability from a nonservice- connected 
disability, 38 C.F.R. § 3.102 requires that reasonable doubt be 
resolved in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  In this case, however, the 
Veteran's symptoms, including his pain, weakness, and limited 
motion, have already been accounted for in the assignment of his 
current 10 percent rating.  There is no indication that his 
meniscus tear and partial meniscectomy are productive of any 
additional symptomatology that has not already been considered in 
the 10 percent disability evaluation for his patellofemoral 
arthritis of the left knee with degenerative meniscus and 
residuals of surgery.  Separate disability ratings may only be 
assigned for distinct disabilities resulting from the same injury 
if the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, 
the Board concludes that a separate or higher evaluation is not 
warranted under Diagnostic Codes 5258 and 5259.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected left 
knee disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain and weakness on 
numerous occasions.  However, the effect of the pain and weakness 
in the Veteran's left knee is already contemplated in the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 5010.  Indeed, the December 2005 rating decision 
specifically contemplated his pain and functional limitation in 
its assignment of the 10 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  Therefore, the Board finds that a 
preponderance of the evidence is against the Veteran's claim for 
a higher initial evaluation for patellofemoral arthritis of the 
left knee with degenerative meniscus and residuals of surgery.

In light of the Board's conclusion that the criteria for a rating 
in excess of 10 percent have not been met at any time during the 
appeal, the rule of Fenderson, supra, for staged ratings is not 
for application.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's left knee disability is 
so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1) (2009). 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms""(which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  As discussed 
above, there are higher ratings available under the diagnostic 
codes, but the Veteran's disability is not productive of such 
manifestations.  As such, it cannot be said that the available 
schedular evaluation for the disability is inadequate.  

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
left knee disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 
22 Vet. App. 111 (2008).

In view of the foregoing, the Board concludes that a higher 
initial evaluation for the Veteran's patellofemoral arthritis of 
the left knee with degenerative meniscus and residuals of surgery 
is not warranted.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 55.


II.  TDIU 

Applicable law provides that a total disability rating based on 
individual unemployability due to a service-connected disability 
may be assigned, where the schedular rating is less than total, 
when the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities. 38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be 
given to a veteran's level of education, special training, and 
previous work experience, but not to his or her age or the 
impairment caused by nonservice-connected disabilities. See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, and there is one disability ratable at 60 
percent or more, or if there is more than one service-connected 
disability, at least one disability ratable at 40 percent or more 
and there is a combined disability rating of 70 percent. See 38 
C.F.R. § 4.16(a).

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 
4.16(b) (2009).

The central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. Van 
Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for and currently 
assigned a 60 percent evaluation for coronary artery disease; a 
20 percent evaluation for internal derangement of the right knee; 
and, a 10 percent evaluation for patellofemoral arthritis of the 
left knee with degenerative meniscus and residuals of surgery.  
His combined evaluation is 70 percent.  As such, the Veteran does 
meet the minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).

However, the evidence of record does not show that the Veteran is 
unable to secure or follow a substantially gainful occupation 
solely as a result of his service-connected disabilities.  The 
Veteran has indicated that he last worked full-time in March 
2004.  However, the fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  As noted above, 
the question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.

There are conflicting reports as to whether the Veteran completed 
high school or whether he also has one year of college.  His 
employment history includes previous work in construction and as 
a transfer driver.  The evidence shows that the Veteran lost time 
at both of these jobs due to his disabilities, and these jobs 
ended because the Veteran was no longer able to perform the 
duties required of his position.  However, the Veteran has 
indicated that he began his last job as a subcontractor and then 
became a property manager.  The evidence shows that this 
employment was terminated in March 2004 as a result of issues 
unrelated to his physical condition.  

In an October 2004 evaluation report, Dr. F.G.D. stated that the 
Veteran's bilateral knee disabilities preclude him from 
activities that require heavy lifting, prolonged weight bearing, 
climbing, walking over uneven terrain, squatting, kneeling, 
crouching, crawling and pivoting.  The Veteran was also noted as 
having further disability precluding prolonged standing, sitting 
and walking, and Dr. F.G.D. stated that the Veteran is subject to 
excess fatigability and instability of station.  As such, the Dr. 
F.G.D. merely stated that the Veteran was limited and did not 
indicate that he was entirely incapable of securing some form of 
employment, such as sedentary work, due to his service-connected 
disabilities.  In fact, he never stated that the Veteran was 
entirely unemployable due to his service-connected disabilities.

Indeed, the October 2005 VA orthopedic examiner opined that the 
Veteran should be able to perform sedentary type work.  In so 
doing, he noted the primarily mechanical nature of the Veteran's 
reported giving way episodes and indicated that sedentary work 
should not incite this type of instability.  It was noted that, 
while the Veteran would not be a good candidate for any type of 
heavy labor or long standing, it would be very reasonable to 
think that he would be able to perform sedentary type work.  

The September 2005 VA heart examiner opined that the Veteran's 
knee condition and coronary artery disease with associated 
shortness of breath would preclude him from a job requiring 
manual labor or increased walking.  However, the examiner also 
observed that the Veteran previously had a sedentary job, which 
he was able to maintain and that the loss of that job was due to 
a change in management.  

In addition to the aforementioned evidence, the Veteran has 
recently submitted medical evidence regarding his employability 
from a VA staff physician.  In a June 2010 medical statement, the 
physician indicates that the Veteran is a good candidate for 
college and college-related work, but indicated that his migraine 
headaches and traumatic arthritis preclude him from sitting 
through lengthy classes.  He noted that the Veteran's 
disabilities limit his gainful employment, but that Vocational 
Rehabilitation would open up more opportunities for gainful 
employment.  The physician opined that the Veteran is unable to 
be gainfully employed during school and that he is unemployable 
at this time.  On medical questionnaires concerning the extent of 
the Veteran's physical impairment and occupational capacity, the 
physician lists the following diagnoses: osteoarthritis, knee 
arthralgia, coronary artery disease, hyperlipidemia, and migraine 
headaches.  As to work stress, it is noted that the Veteran is 
mentally capable of tolerating additional stress, but that 
physical stress must be low.  The physician opined that the 
Veteran would likely be absent from work as a result of his 
impairments about 30 percent of the time.  Although the VA 
physician has stated that the Veteran is limited and currently 
unemployable, the Board notes that he also considered a 
nonservice-connected disability, namely migraine headaches, in 
rendering his opinion.  The physician did not state that the 
Veteran was unemployable solely due to his service-connected knee 
disabilities and coronary artery disease.

There is also no indication that any other agency, such as the 
Social Security Administration--which is not limited in its 
review of matters concerning unemployability to consideration of 
only service-connected disabilities--has determined that the 
Veteran is currently unemployable.  As such, the evidence of 
record does not show the Veteran to be unemployable due to his 
service-connected disabilities.

Furthermore, to the extent that the Veteran claims that his 
service-connected disabilities have indeed rendered him unable to 
secure employment, the Board notes that as a layperson, he is 
unable to provide competent testimony as to matters which require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of his 
service-connected disabilities, as evidenced by his combined 70 
percent disability evaluation, the evidence does not show that 
the service-connected disorders alone preclude gainful 
employment.  The Board would note that "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations." 38 
C.F.R. § 4.1 (2009).  Based on a review of the evidence of 
record, the Board is of the opinion that the disability 
evaluations assigned to the Veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the Veteran's 
overall impairment to his earning capacity due to her service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to service-
connected disabilities is not warranted.


ORDER

Entitlement to a higher initial evaluation for patellofemoral 
arthritis of the left knee with degenerative meniscus and 
residuals of surgery, currently assigned a 10 percent disability 
evaluation, is denied.

Entitlement to TDIU is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


